

116 HR 3831 IH: An Act to confer jurisdiction on the State of North Dakota over offenses committed by or against Indians on the Devils Lake Indian Reservation
U.S. House of Representatives
2019-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3831IN THE HOUSE OF REPRESENTATIVESJuly 18, 2019Mr. Armstrong introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo repeal the Act entitled An Act to confer jurisdiction on the State of North Dakota over offenses committed by or against
			 Indians on the Devils Lake Indian Reservation.
	
 1.RepealThe Act entitled An Act to confer jurisdiction on the State of North Dakota over offenses committed by or against Indians on the Devils Lake Indian Reservation, approved May 31, 1946 (60 Stat. 229), is repealed.
		